Title: From George Washington to Major General William Heath, 22 October 1778
From: Washington, George
To: Heath, William


          
            Dear Sir,
            Head Quarters Fredericksburg 22d Octobr 1778
          
          I wrote to you yesterday inclosing the resolve of Congress for the removal of the Troops of the Convention to Virginia. I find, upon 
            
            
            
            perusing the resolve more attentively, that Sir Henry Clinton by the resolve of the 11th of Septemr—recited in that of the 15th Inst.—had the choice of either granting passports to transport Flour by Water, or to supply the Troops himself by the 1st Inst. If neither has been complied with, then the removal is to take place. The first request we know has never been granted, and I imagine no steps have been taken to supply the Troops from New York or else where. If there have, agreeable to the letter and spirit of the resolution; they are to remain where they now are. If not they are to be sent forward in the manner pointed out in mine of Yesterday.
          I have certain advices the Fleet left Sandy Hook the 19th & 20th: The first division consisted of upward of 120 sail of which 15 were of the line, and 10 or 12 Frigates. The second division about 30 sail, of which, two were of 50 Guns and two Frigates. They stood Eastward. Whether the remaining Ships and Troops are to remain at New York, I have not yet been able to ascertain. I am Dr Sir Your Most Obet Servant
          
            Go: Washington
          
          
          p.s. I think it would be prudent under the present appearances for you to call for 5000 militia including those already in service: altho’ I am myself persuaded that the late embarkation is not intended against Boston, I would not for the sake of opinion, put any thing to the risque. That force with the Counts own strength and General Sullivans will prevent the Enemy, should they be bound thither, from doing any thing decisive before the Troops upon their march can get up. It is more than probable that the British Fleet of men of War will appear off Boston, to keep the Count in check, altho’ the destination of the transports may be to any other Port. I do not think it will be needful to call for this addition to the militia in their regular course of service or for any certain time. those from the vicinity of Boston had better come out for a few days, as in that time the views of the Enemy will be known.
          
        